Citation Nr: 1623286	
Decision Date: 06/10/16    Archive Date: 06/21/16

DOCKET NO.  08-29 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a back disability, to include degenerative disc disease of the lumbar spine and scoliosis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Rippel, Counsel


INTRODUCTION

The Veteran served honorably on active duty in the United States Army from January 1961 to January 1981.  The Veteran is in receipt of the Bronze Star Medal in addition to numerous other awards and decorations for his service.

This case is before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in January 2008 by a Regional Office (RO) of the Department of Veterans Affairs (VA). 

In September 2010, the Veteran testified during a hearing before the undersigned Veterans Law Judge.  A transcript of his hearing has been associated with the record. 

In October 2010 and again in June 2014, the Board remanded this claim for further development. 

The Veteran's file has been scanned, and converted from a paper file to a purely electronic file.  The Board has reviewed the records and documents maintained in Virtual VA (VVA) and the Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

In a November 2012 properly executed VA Form 21-22, the Veteran appointed The American Legion as his representative.  Accordingly, The American Legion has a general power of attorney related to the Veteran's/Appellant's claims before VA.  The Veteran has not revoked The American Legion's general power of attorney, but, in a January 2016 memorandum, a representative from The American Legion indicated that the organization refused to act as the Veteran's/Appellant's representative in this matter.  In a subsequent January 2016 letter, the Board inquired if the Veteran wished to appoint a new representative - as he has not appointed a new representative, and although The American Legion returned the claim to the Board in May 2016, it has not made an appropriate motion under 38 C.F.R. § 20.608, and the Board continues to recognize this organization as representative."  


FINDING OF FACT

With resolution of reasonable doubt in the Veteran's favor, a back disability, lumbar arthritis with degenerative disc disease and scoliosis is attributable to service.


CONCLUSION OF LAW

Lumbar arthritis with degenerative disc disease and scoliosis was incurred during wartime service.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Clams Assistance Act of 2000 as amended (VCAA) imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  In this decision, the Board is granting the claim being decided herein.  Further discussion of the VCAA is therefore unnecessary.  Wensch v. Principi, 15 Vet. App. 362, 367-368 (2001).

The Board also observes that the undersigned VLJ, at the Veteran's hearing, clarified the issue on appeal and explained the concept of service connection, as well as explained the evaluation process.  Potential evidentiary defects were identified and the file was left open to provide an opportunity to submit additional evidence.  The actions of the Judge supplement VCAA and comply with 38 C.F.R. § 3.103. 

The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claim.  For these reasons, the Board finds that the VCAA duties to notify and assist have been met.

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

Service connection may be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  As arthritis is a chronic disease for VA compensation purposes, if chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The Veteran seeks service connection for his current back disability as related to his service as a helicopter crewmember and gunner, as well as a field artillery officer.  He urges that he was aboard helicopters participating in combat missions over Vietnam and he suffered back injury during hard landings that occurred when his aircraft encountered enemy fire and was even shot down.  He testified before the undersigned that his low back disability first became apparent to him following the series of helicopter hard landings in Vietnam to include at least one wherein he was shot down by enemy fire.  Here, private medical records establish that the Veteran receives treatment for degenerative disc disease and stenosis of the lumbar spine.  See, e.g., Private treatment records from Dr. JD, December 2007.  Current diagnosis of lumbar arthritis with degenerative disc disease and scoliosis is established by VA examination of March 2012.  

The Veteran's service treatment records cannot confirm the occurrence of any lumbar spine injury during service, specifically because the Veteran admits that he was intentionally dishonest with medical practitioners during his time in the Army by denying injury or related symptoms in an effort to preserve his flight status.  See, e.g., Board hearing transcript, September 2010.  Also, VA has determined that some of the Veteran's service treatment records are unavailable.  As such, VA is not able to rely on the service treatment records to establish the nature of any spinal injury or disease occurring during the Veteran's service.  Thus, there simply are no contemporaneous records of injury which may have been diagnosed by x-ray examination or other diagnostic tools.  In the absence of any viable medical evidence regarding the events in question, VA must rely on the Veteran's lay history and remembrance of events decades past, recollection of which may now have dimmed over time.  In the 2010 remand decision, the Board noted that it has no reason to doubt the veracity of the Veteran's lay history of experiencing two hard landings or crashes occurring in a helicopter during his service between 1969 and 1971, as well as occasional heavy lifting required in an earlier position as a member of a howitzer crew.  Id.; see also Veteran's statements, January 2009 and September 2007; DD Forms 214 (documenting military occupational specialties and/or training in both artillery and rotary wing aircraft).  The Veteran states that he experienced back pain at the time of the crash incidents in particular, although he falsely denied any problems when examined afterward to continue serving.  Resolving any reasonable doubt in this regard in favor of the Veteran, the Board finds the Veteran's lay history to be credible evidence of an in-service event.  

The Veteran asserts that he was required to see a flight surgeon and go through a flight evaluation board after an initial reported helicopter crash.  This cannot be verified as the Veteran admits there are no records of complaints.  He explained in essence that he lived with the pain because he did not want to be disqualified.  See Board hearing transcript.

His service personnel records reflect that the appellant did indeed serve as a field artillery officer and that he was served in a helicopter during his one year tour of duty in Vietnam from September 1970 to September 1971.  His DD form 214 reflects that he was a field artillery officer and was trained as a helicopter pilot, it shows he participated in the campaigns Vietnam Counteroffensive, Phase VIII, Consolidation I.  His medals included the Army Aviation Badge, Bronze Star Medal, Air Medal (2), and Army Commendation Medal, 2 Oak Leaf Clusters.  

Considering the totality of the evidence surrounding his service and consistent with the reasoning set forth by the Board in the 2010 remand, the Board finds that the evidence at least in equipoise as to whether the Veteran engaged in combat.  This is significant because a combat veteran is permitted to use 'satisfactory lay or other evidence' to establish that he was injured or incurred a disability while on active duty, even in cases where 'there is no official record' that such injury or disability occurred.  Reeves v. Shinseki, 682 F.3d 988, 998 (Fed. Cir. 2012) (quoting 38 U.S.C.A. § 1154(b)).  Therefore, the Board accepts the Veteran's testimony that the cause of the Veteran's back disability, i.e., injury from the hard helicopter landing, is therefore established by his testimony.  Establishing the fact in this fashion does not prevent him from also invoking the rules relating to cases involving combat in 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) in order to show that he incurred the back disability itself while in service.  Moreover, the fact that the claimed cause of the Veteran's identified back disorder and related in-service injury, are therefore established by his testimony, does not prevent him from also invoking the rules relating to cases involving combat in 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) in order to show that he incurred the disabilities themselves while in service.  Id. at 999.

Aside from the Veteran's competent, credible testimony that he has had back pain since the incidents in service, there is the same VA examiner's opinion in November 2010, March 2012 and August 2014 that the Veteran's current back disability was not caused by service because he did not have any problems in service and he had no problems with the back until years following service.  This rationale is flawed because the Board accepts that Veteran's testimony that he in fact did have back pain and problems initially following his hard landings, particularly the one wherein he was shot down in Vietnam.  The Board also accepts the Veteran's testimony that he had back pain since being injured in the helicopter landings, but that he denied it to maintain his service.  His statements that he lived with his pain to remain in service are considered credible.  His statement that he has had back pain since the incidents in service is considered credible as well.  The mere fact that the Veteran worked and performed activities does not persuade the Board that he did not have ongoing pain that he managed through the post-service years as he has testified.  The Board also notes the January 2008 letter from the Veteran's surgeon that the Veteran's back problem possible started in service.  Additionally, the Board finds the September 2007 statement from the Veteran's brother, that he noticed the Veteran walking strangely when he returned from Vietnam home on leave, to be illustrative and compelling evidence in the Veteran's favor.  The VA examiner did not appear to consider the Veteran's statements that he did have back problems but that he masked them immediately after the crashes, and that he had problems since the time of his Vietnam service to the time of diagnosis years later, or his brother's statement.  These are things that the Board accepts.  The VA examiner's opinion is therefore of little, if any, probative value.  

Given the lack of probative value in the negative nexus VA opinion discussed above and the Veteran's competent and credible testimony that he incurred his currently diagnosed back during his aforementioned combat-related missions, the evidence is at least evenly balanced as to whether the disability is related to service.  As VA law requires that the reasonable doubt created by this approximate balance in the evidence must be resolved in favor of the Veteran, entitlement to service connection for the back disability of degenerative disc disease of the lumbar spine is warranted.  38 U.S.C.A. § 5107(b).  



	(CONTINUED ON NEXT PAGE)


The Board notes parenthetically that it is granting service connection for the entirety of the identified low back disability, as the VA examiner in 2014 observed that the scoliosis did not exist prior to service and developed later, and has been identified as part of the current low back disability by the examiner in March 2012.  


ORDER

Service connection for the back disability, lumbar arthritis with degenerative disc disease and scoliosis, is granted.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


